Citation Nr: 1016923	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  09-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral hearing loss.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1998 to July 
2002.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which awarded service connection for 
bilateral hearing loss and assigned a noncompensable rating.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has hearing loss in the right ear with a 
numeric designation of I.

3.  The Veteran has hearing loss in the left ear with a 
numeric designation of I. 


CONCLUSION OF LAW

Criteria for a compensable rating for bilateral hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002);  38 
C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2007, VA notified the Veteran of 
the information and evidence needed to substantiate and 
complete his underlying claim for service connection, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
generally advised the Veteran to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additional notice of the 
five elements of a service-connection claim, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), was also provided in the August 2007 notice.  

Although the Board acknowledges that the Veteran was not 
provided VCAA notice regarding his increased rating claim, he 
is not prejudiced by the instant decision. The Court has 
indicated that, in a claim for a higher initial evaluation, 
after the claim for service connection has been substantiated 
and allowed, as in this case, further notice is not required.  
See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, the 
Board finds that VA met its duty to notify the Veteran of his 
rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the August 2007 notice was given prior to the 
appealed AOJ decision, dated in February 2008.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him a physical examination, obtaining medical 
opinions as to the severity of his disability, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  In fact, the 
Veteran indicated in a letter to VA, dated in August 2007, 
that he did not have any additional evidence to submit in 
support of his claim.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

The Veteran essentially contends that his bilateral hearing 
loss is more severely disabling than currently rated.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  When impaired hearing is service connected in 
only one ear, as in this case, a numeric designation of I is 
assigned to the non-service connected ear for rating 
purposes.  See 38 C.F.R. § 4.85(f). 

38 C.F.R. § 4.86 allows for the use of either Table VI or 
Table VIA in determining the appropriate numeric designation 
when there are exceptional patterns of hearing impairment.  
The regulation is applicable where testing shows that the 
veteran had puretone thresholds of 55 decibels or more in 
each of the specified frequencies (1000, 2000, 3000 and 4000 
Hertz) or when the puretone threshold is 30 decibels or less 
at 1000 Hertz and 70 or more decibels at 2000 Hertz.  See 38 
C.F.R. § 4.86.  

In September 2007, the Veteran underwent a VA audiological 
examination, and puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
15
40
30
LEFT
15
15
40
30

Speech audiometry revealed speech recognition ability of 92 
percent bilaterally.  Following the examination, the Veteran 
was diagnosed as having mild, high frequency bilateral 
hearing loss with difficulty understanding speech in noisy 
environments.  The examiner opined that his bilateral hearing 
loss was related to his in-service acoustic trauma.  This is 
the only audiological examination of record.  There is no 
evidence that the Veteran has sought treatment for his 
bilateral hearing loss.  

Based on the evidence as outlined above, the Board finds that 
the severity of the Veteran's hearing disability does not 
allow for a compensable rating.  Using the audiological 
testing results from the September 2007 examination, the 
Veteran had a puretone threshold average of 25 in each ear.  
Again, the Veteran's speech discrimination scores were 92 in 
each ear.  These result in numeric designations of I in the 
right ear and I in the left ear.  Thus, the numeric 
designation of I converges with the numeric designation of I 
at a point that indicates a 0 percent (noncompensable) 
rating.  The Veteran is entitled to a noncompensable rating 
for his bilateral hearing loss based upon the findings of 
this audiological examination.  There is no evidence that the 
Veteran has an exceptional pattern of hearing impairment.  
See 38 C.F.R. § 4.86.  

In Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court 
noted that VA had revised its hearing examination worksheets 
to include the effect of the Veteran's hearing loss 
disability on occupational functioning and daily activities.  
See Revised Disability Examination Worksheets, Fast Letter 
07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see 
also 38 C.F.R. § 4.10.  The Court also noted, however, that 
even if an audiologist's description of the functional 
effects of the Veteran's hearing disability was somehow 
defective, the Veteran bears the burden of demonstrating any 
prejudice caused by a deficiency in the examination, and here 
the Veteran has not presented any evidence that the 
examination was defective or that there was any prejudice 
caused by any deficiency in the examination.  Indeed, the 
Veteran reported to the examiner that he had no limitation 
due to his hearing loss.  

The Board has considered the statements made by the Veteran 
regarding his hearing loss and his in-service noise exposure.  
The schedular criteria, however, are specific, and the 
Veteran's hearing loss is simply not of such severity to 
warrant a compensable rating based on audiological testing 
results of record.  See Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  Therefore, the Veteran's claim for a 
compensable rating for bilateral hearing loss is denied on a 
schedular basis. 

The Board has considered whether to apply staged ratings 
pursuant to Hart, but finds that under the circumstances it 
is not appropriate.  

The Veteran does not assert that he is totally unemployable 
because of his service-connected bilateral hearing loss, nor 
has he identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the Veteran has not required frequent periods of 
hospitalization for treatment of his bilateral hearing loss.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
bilateral hearing loss, the Board finds that the 
noncompensable evaluation currently assigned adequately 
reflects the clinically established impairment experienced by 
the Veteran.  In the absence of requisite factors, the 
criteria for submission for assignment of an extraschedular 
rating for this disability pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not satisfied.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Consequently, the Board will not refer this claim to 
the Director of Compensation and Pension for extraschedular 
review.


ORDER

A compensable rating for service-connected bilateral hearing 
loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


